 1 NICHOLAS F. REYES, SBN #102114
     Law Offices of Nicholas F. Reyes
 2 1107 “R” Street
     Fresno, CA 93721
 3 Telephone: (559) 486-4500
     Facsimile: (559) 486-4533
 4 Email: nfreyeslaw@gmail.com

 5 Attorneys for Defendant
     PEDRO GAVINO, JR.
 6

 7

 8                        IN THE UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA                    CASE NO. 1:18-CR-231-LJO-SKO
11                             Plaintiff,        STIPULATED ORDER MODIFYING
                                                 PRETRIAL RELEASE CONDITIONS
12                       v.                      AND ORDER
13   PEDRO GAVINO, JR.
14                             Defendant.
15
           Defendant, PEDRO GAVINO, JR., by and through counsel of record,
16
     NICHOLAS F. REYES, and Plaintiff, UNITED STATES OF AMERICA, by and
17
     through its counsel of record, KAREN ESCOBAR, Assistant United States
18
     Attorney for the Eastern District of California, hereby stipulate as follows:
19

20         WHEREAS, based upon recommendation of Pretrial Services and the
21
     defendant’s exemplary compliance with all terms of ordered pretrial release, the
22
     parties are in agreement and request this Court approve the following modified
23

24 pretrial release conditions and modifying as follows:

25
           IT IS HEREBY STIPULATED:
26
           The following Pretrial Release Condition as to Defendant PEDRO GAVINO, JR.
27

28 shall be removed from his conditions of pre-trial release:
                                                  1

30
 1
            Condition K (Location Monitoring Program)
 2
            “The defendant shall: participate in the following Location Monitoring
 3          component and abide by all the requirements of the program, which will
            include having a location monitoring unit installed in your residence and
 4
            a radio frequency transmitter device attached to your person. You must
 5          comply with all instructions for use and operation of said devices as given
            to you by the Pretrial Services Agency and employees of the monitoring
 6          company. You must pay all or part of the costs of the program based upon
 7          your ability to pay as determined by the PSO. CURFEW; You are restricted
            to your residence every day from 6:00 p.m. to 4:30 a.m., or as adjusted by the
 8          Pretrial Services office or supervising officer, for medical, religious services,
 9          employment or court-ordered obligations.”

10          All other pre-trial release conditions shall remain in full force and effect.
11
     IT IS SO STIPULATED.
12                                                     Respectfully Submitted,
13
     Dated: July 26, 2019                              /s/ Nicholas F. Reyes
14                                                     NICHOLAS F. REYES, ESQ.
15                                                     Attorney for Defendant

16 IT IS SO STIPULATED.

17
     Dated: July 26, 2019                              /s/ Karen Escobar
18                                                     KAREN ESCOBAR
19                                                     Assistant United States Attorney

20

21 WHEREAS, the parties are in agreement and stipulated as follows:

22

23 IT IS SO ORDERED.

24 Dated:     August 1, 2019
                                                    UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                       2

30
